                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 7:18-CR-00123-B0-2




  UNITED STATES OF AMERICA

      v.                                                  ORDER

  EDWIN JOHNNY CRUZ-FUENTEZ




       THIS CAUSE came on to be heard and was heard upon the Defendant's Motion to

Seal the Motion for Extension of Time to File Objections to the Presentence Report, which

is docket entry number 95. · The Court is of the opinion that this motion and its

corresponding Order should be filed under seal in the interest of justice.

       IT IS, THEREFORE ORDERED that the requested documents to be sealed and be

filed under seal.

       This the     J      day of March, 2019.




                               CHIEF UNITED STATES DISTRICT COURT JUDGE
